t c summary opinion united_states tax_court robert walter allison petitioner v commissioner of internal revenue respondent docket no 13733-99s filed date robert walter allison pro_se john w stevens and robert d heitmeyer for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure in a notice_of_deficiency respondent determined that - - petitioner is liable for a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure after concessions made by respondent ’ the issue for decision is whether petitioner is entitled to deduct certain schedule c profit or loss from business_expenses in excess of amounts allowed by respondent for the year in issue adjustments to the earned_income_credit self-employment_income tax and the deduction therefor are computational and will be resolved by the court’s holding in this case some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in troy michigan background petitioner is the sole_proprietor of allison associates which is in the business of selling training equipment and supplies to public schools across the united_states he has been in the business of sales for more than years during petitioner operated allison associates out of his big_number square foot 2-bedroom apartment petitioner had lived alone in the apartment since about and it was not used to entertain family or other guests respondent concedes that petitioner is entitled to dollar_figure of the utility expense and dollar_figure of the business use of home expense claimed on his schedule c profit or loss from business petitioner is an independent representative of various school suppliers customers did not typically enter his apartment for business rather customers would telephone orders through petitioner’s toll-free number or via facsimile petitioner traveled to various locations across the country to meet with school representatives to sell school supply products petitioner kept boxes of literature samples of textbooks or computer_software and office supplies in the apartment petitioner also used a storage area in the basement approximately feet by feet to store boxes of literature sample products and office supplies petitioner did not store items of inventory in the apartment or the storage area petitioner uses the smaller of the two bedrooms approximately feet by feet as his primary office this room is cluttered with office furniture literature files and office supplies he did not have an office located outside of this apartment the master bedroom is petitioner’s bedroom approximately feet by feet this room is furnished with a nightstand and bed which petitioner uses at night petitioner stacked boxes of miscellaneous files and supplies in the corner of the master bedroom the living room approximately feet by feet and dining room approximately feet by feet are petitioner’s work space where he packages materials and fills envelopes and conducts other office work there is also a large q4e- table in this area which petitioner does not clear off for eating his meals in his apartment petitioner has three televisions which he watches for recreation in the notice_of_deficiency respondent made the following adjustments to schedule c deductions by petitioner claimed allowed disallowed car and truck sbig_number dollar_figure dollar_figure interest travel big_number big_number big_number utilitie sec_120 exhibits general big_number big_number association fees business use of big_number big_number home total dollar_figure dollar_figure dollar_figure all numbers are rounded up to the nearest dollar respondent disallowed deductions in the amounts shown above because petitioner failed to show that each claimed deduction was an ordinary and necessary business_expense or in the alternative because petitioner failed to substantiate the claimed deduction discussion deductions are a matter of legislative grace and the taxpayer bears the burden of proving the entitlement to any deduction claimed 503_us_79 292_us_435 a taxpayer 1s required to maintain records sufficient to - - establish the amount of his or her income and deductions sec_6001 sec_1_6001-1 e income_tax regs sec_162 allows a taxpayer to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be necessary an expense must be appropriate and helpful to the taxpayer’s business 290_us_111 to be ordinary the transaction which gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 no deduction is allowed for personal living or family_expenses sec_262 generally if a claimed business_expense is deductible but the taxpayer is unable to substantiate it the court is permitted to make as close an approximation as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir the estimate must have a reasonable evidentiary basis 85_tc_731 however sec_274 supersedes the doctrine in cohan v commissioner supra see sec_1_274-5t temporary income_tax regs fed reg date and requires strict substantiation of expenses for travel meals and entertainment and gifts and with respect to any listed_property as defined in sec_280f - - sec_274 listed_property includes any passenger_automobile or any other_property used as a means of transportation sec_280f d a and ii a taxpayer is required by sec_274 to substantiate a claimed expense by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement establishing the amount time place and business_purpose of the expense sec_274 even if such an expense would otherwise be deductible the deduction may still be denied if there is insufficient substantiation to support it sec_1_274-5t temporary income_tax regs supra car and truck at trial petitioner’s testimony as to the car and truck expense was confusing and inconsistent as stated above sec_274 reguires strict substantiation for deductions claimed for transportation in a passenger car petitioner testified that he used the actual mileage to calculate the dollar_figure car and truck expense steven sheeley the internal_revenue_service agent who handled petitioner’s audit testified that petitioner explained at audit that he calculated the amount of this deduction on a per mile allocation ie big_number business miles pincite cents per mile despite the apparent conflict in testimony the rule for substantiating car and truck expenses is clear petitioner is required to provide a mileage log establishing the amount time - j- place and business_purpose of the expense at trial petitioner failed to provide any corroborating evidence besides his self- serving testimony the court has discretion to disregard testimony which we find self-serving 99_tc_202 accordingly petitioner is not entitled to deduct a car and truck expense in excess of respondent’s allowed car and truck expense for the year in issue travel respondent disallowed dollar_figure of petitioner’s travel expense deduction for failure to substantiate the amounts by the necessary records we agree with respondent petitioner testified that he traveled extensively to public schools across the united_states although records were submitted to show the location of travel and the amount of the expense ie lodging and airfare petitioner failed to provide any information as to the purpose of the travel there is no information in the record showing the names of the schools visited the name of the contact person at the school or the business_purpose of the meeting sec_274 requires strict substantiation and it is clear to this court that petitioner failed to meet his burden although we find that petitioner traveled to these places petitioner failed to comply with the strict requirements of the statute general petitioner claimed a deduction for general_expenses of dollar_figure respondent disallowed dollar_figure of this general expense as with other items of expense deductions petitioner’s testimony provided little guidance as to what was claimed under the general category although petitioner’s summary of his credit card spending for is helpful to substantiate amounts paid during that year it provides no other helpful information petitioner is required to provide a business_purpose for expenses claimed under sec_162 without a clear indication of what amounts constitute general_expenses we cannot allow a deduction in excess of respondent’s previously allowed amount respondent is sustained on this issue business use of home sec_280a generally prohibits deduction of otherwise allowable expenses with respect to the use of an individual taxpayer’s home this prohibition however does not apply to any item that is allocable to a portion of the home that is exclusively used on a regular basis as the principal_place_of_business for the taxpayer’s trade_or_business or to space that is used on a regular basis for storage of the taxpayer’s inventory held for use in the taxpayer’s trade_or_business of selling products at retail or wholesale sec_280a and petitioner claimed a schedule c business use of home expense --- - deduction in the amount of dollar_figure petitioner deducted this amount as a home_office expense for the year at issue based on the use of percent of his apartment and use of his basement storage closet which he used as an office and storage space respectively respondent conceded that the smaller bedroom was used exclusively as petitioner’s principal_place_of_business this concession resulted in the allowance of a home_office deduction of dollar_figure based on petitioner’s business usage of percent of his apartment however petitioner contends that percent of his apartment including the storage area was used solely for his business we disagree although there is evidence that petitioner performed some office activities in other rooms of his apartment ie his living room and dining room petitioner did not use those rooms exclusively for his business see 246_f3d_1190 9th cir affg in part and revg in part tcmemo_1998_374 in addition the storage space used by petitioner and claimed as a home_office expense for was not used for the storage of items used as inventory and petitioner is not entitled to a deduction for_the_use_of this space pursuant to petitioner’s total rent of his apartment for was dollar_figure -- - sec_280a accordingly petitioner failed to establish that he is entitled to deduct an additional_amount in excess of the amount respondent allowed respondent is sustained on this issue interest utilities and exhibit petitioner failed to provide any information as to the claimed interest_expense_deduction utility expense deduction or exhibit expense deduction as a result petitioner is deemed to have conceded these items see rule sec_142 sec_149 pearson v commissioner tcmemo_2000_160 we have considered all arguments by the parties and to the extent not discussed above conclude that they are irrelevant or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
